DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (United States Patent 5,593,328) in view of Joly (WO 97/33345) and further in view of Otsuka et al. (United States Patent 8,921,696).
With respect to Claim 1: 

press step pressing a single conductive board (FIG. 4, 110) to form a metal terminal (FIG. 3, 110) including a rectangular box portion (FIG. 3, 120) having an opening (FIG. 3, see notation) on a front side (FIG. 3, see notation) in which a counterpart terminal (FIG. 6, 140) is inserted, a terminal connection portion (FIG. 3, see notation) having a spring (FIG. 3, 122) inside the box portion (120) to be brought into contact with the counterpart terminal (140), and an electric wire connection portion (FIG. 3, 130) (Column 7, lines 65-67) ; 
first stripping step stripping a coating portion (FIG. 1, see notation) at one end (FIG. 1, see notation) of an electric wire (FIG. 1, see notation) having a core (FIG. 1, see notation) formed by a conductor (FIG. 1, see notation) and the coating portion (FIG. 1, see notation) formed from an insulating material covering outer circumference of the core (FIG. 1, see notation), to form a first core exposed portion (FIG. 1, see notation); and connection step mechanically and electrically connecting the electric wire connection portion (FIG. 1/FIG. 3, 130) to the one end of the electric wire (FIG. 1, see notation). 
[AltContent: connector][AltContent: connector][AltContent: textbox (End of core wire)][AltContent: connector][AltContent: textbox (1st Core exposed portion)][AltContent: connector][AltContent: textbox (Core)][AltContent: textbox (Coating portion)][AltContent: connector][AltContent: textbox (Electric wire)]
    PNG
    media_image1.png
    484
    785
    media_image1.png
    Greyscale

[AltContent: textbox (longitudinal direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Overlapping portion)][AltContent: textbox (Terminal connection portion)][AltContent: arrow][AltContent: textbox (opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front side)]
    PNG
    media_image2.png
    562
    718
    media_image2.png
    Greyscale


However, Joly teaches the method comprising: laser welding step laser-welding (FIG. 3, 44) opposed portions where parts of the single conductive board forming the box portion are opposed to each other when the box portion (FIG. 3, 6) in the metal terminal is seen from a longitudinal direction (Sheet 5, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with the teachings of Joly and provide the method comprising laser welding step laser-welding opposed portions where parts of the single conductive board forming the box portion are opposed to each other when the box portion in the metal terminal is seen from a longitudinal direction so as to provide a very compact and robust closing of the joining parts reinforcing the strength of the box frame.
However, Otsuka teaches the method comprising a second stripping step stripping the coating portion (FIG. 1, 18) (Column 8, lines 15-23) on another end side (FIG. 1, see notation) of the one end of the electric wire (FIG. 1, 12), to form a second core exposed portion (FIG. 1, 14) (Column 5, lines 1-8); and ultrasonic vibration applying step applying ultrasonic vibration (Column 3, lines 6-7) to the second core exposed portion (FIG. 1, 14) (Column 6, lines 47-51, Column 11, lines 10-16).
[AltContent: textbox (another end side)][AltContent: arrow]
    PNG
    media_image3.png
    464
    755
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with the teachings of Otsuka and provide a method comprising a second stripping step stripping the coating portion on another end side of the one end of the electric wire, to form a second core exposed portion; and ultrasonic vibration applying step applying ultrasonic vibration to the second core exposed portion so that the wiring harness is excellent in peel strength at the joining portion. (Otsuka, Column 3, lines 25, 30, 37, 41-42).
With respect to Claim 2: according to claim 1
Okada in view of Joly and further in view of Otsuka discloses the method of manufacturing an electric wire with terminal, wherein the laser welding step (Joly, Sheet 5, lines 7-12) includes applying laser to a boundary (Joly, FIG. 3, see notation) in which parts of the single conductive board overlap with each other (Okada, FIG. 3, see notation) when seen from an outer peripheral side (Okada, FIG. 3, see notation) of the box portion (Okada, FIG. 3, 120) to laser-weld the opposed portions (Joly, FIG. 3, see notation).
[AltContent: textbox (longitudinal direction - L)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Boundary
overlapping)]
    PNG
    media_image4.png
    539
    697
    media_image4.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (United States Patent 5,593,328) in view of Joly (WO 97/33345) in view of Otsuka et al. (United States Patent 8,921,696) and further in view of Egenof (United States Patent 5,240,439).
With respect to Claims 3 and 4: according to claims 1
Okada in view of Joly and further in view of Otsuka discloses the method of manufacturing an electric wire with terminal, (claim 3 and claim 4) wherein the laser welding step (Joly, Sheet 5, lines 7-12) includes applying laser to the opposed portions (Joly, FIG. 3; 44, 20, 16) formed to extend in the longitudinal direction (Joly, FIG. 3, see notation L).
Okada in view of Joly and further in view of Otsuka does not expressly disclose the laser welding step formed to extend in the longitudinal direction with spaces at least two locations in the longitudinal direction to laser-weld the opposed portions.
However, Egenof teaches the laser welding step formed to extend in the longitudinal direction with spaces at least two locations (FIG. 2/4, 89) in the longitudinal direction to laser-weld the opposed portions (Column 7, lines 35-40).


With respect to Claim 5:
Okada discloses an electric wire with terminal (FIG. 1, 10), comprising: 
an electric wire (FIG. 1, see notation); and 
a metal terminal (FIG. 3, 110) including a rectangular box portion (FIG. 3, 120) that is a single conductive board (FIG. 4, 110) and has an opening (FIG. 3, see notation) on a front side (FIG. 3, see notation) in which a counterpart terminal (FIG. 6, 140) is inserted, 
a terminal connection portion (FIG. 3, see notation) having a spring (FIG. 3, 122) inside the box portion (FIG. 3, 120) to be brought into contact with the counterpart terminal (FIG. 7, 140), and 
an electric wire connection portion (FIG. 3, 130) connected to one end of the electric wire (FIG. 1, see notation), 
Okada does not expressly disclose wherein when the box portion is seen from a longitudinal direction, the metal terminal has a laser welded portion formed at opposed portions where parts of the single conductive board forming the box portion are opposed to each other, and on another end side of the electric wire, an ultrasonic bonding portion to which a surface shape of an ultrasonic bonding tool is transferred is formed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with the teachings of Joly and provide when the box portion is seen from a longitudinal direction, the metal terminal has a laser welded portion formed at opposed portions where parts of the single conductive board forming the box portion are opposed to each other so as to provide a very compact and robust closing of the joining parts reinforcing the strength of the box frame.
However, Otsuka teaches on another end side (FIG. 1, see notation) of the electric wire (FIG. 1, 12), an ultrasonic bonding portion (Column 3, lines 6-7) to which a surface shape of an ultrasonic bonding tool (FIG. 3A; 24, 26) is transferred is formed (Column 9, lines 22-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with the teachings of Otsuka and provide on another end side of the electric wire, an ultrasonic bonding portion to which a surface shape of an ultrasonic bonding tool is transferred is formed so that the wiring harness is excellent in peel strength at the joining portion. (Otsuka, Column 3, lines 25, 30, 37, 41-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831